Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 09, 2017

The Court of Appeals hereby passes the following order:

A17A0861. ARTHUR STARLING v. THE STATE.

       Arthur Starling was convicted of murder and other crimes. He later filed a
motion to vacate a void sentence, which the trial court denied. Starling now appeals
to this Court. Under our Constitution, however, the Supreme Court has appellate
jurisdiction over “[a]ll cases in which a sentence of death was imposed or could be
imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty
of death can be imposed for the crime of murder, jurisdiction is proper in the Supreme
Court. See OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, Starling’s appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 01/09/2017
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.